Exhibit 99.1 PURCHASE AND SALE CONTRACT between MAGUIRE PROPERTIES – 1, LLC, a Delaware limited liability company, and MAGUIRE PROPERTIES – 2, LLC, a Delaware limited liability company, as SELLERS and SHORENSTEIN PROPERTIES LLC, a Delaware limited liability company as BUYER Dated as of June 26, 2008 PURCHASE AND SALE CONTRACT THIS PURCHASE AND SALE CONTRACT (this “Contract”) is made as of June 26, 2008 (the “Effective Date”), by and between MAGUIRE PROPERTIES – 1, a Delaware limited liability company (the “1920 Main Seller”), and MAGUIRE PROPERTIES – 2, a Delaware limited liability company (the “2010 Main Seller”, and collectively with the 1920 Main Seller, the “Sellers”), and SHORENSTEIN PROPERTIES LLC, a Delaware limited liability company (“Buyer”). RECITALS A.Sellers own that certain real property located at 1910, 1920, 1970, 2000 and 2010 Main Street, Irvine, California, commonly known as “Main Plaza” and more particularly described in Exhibit A attached hereto. B.Sellers desire to sell and Buyer desires to purchase the Property (as hereinafter defined) on the terms and subject to the conditions set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are acknowledged hereby, the parties do hereby agree as follows: 1.Description of Property.Sellers agree to sell and Buyer agrees to buy, upon the terms and conditions hereinafter set forth, (i) all of the land described on Exhibit A attached hereto (the “Land”), (ii) all rights, privileges, rights of way and easements appurtenant to the Land, including, without limitation, all development rights, air rights, and any easements, rights of way or other interests in, on, or under any land, highway, alley, street or right of way abutting or adjoining the Land (all of the foregoing, the “Appurtenant Rights”), (iii) all buildings and other improvements located on the Land (the “Improvements”, and, together with the Land and Appurtenant Rights, the “Real Property”), (iv) all of Sellers’ right, title and interest in and to all tangible personal property owned by Sellers and located on the Real Property or used exclusively in connection with the ownership or operation of the Real Property, including all furniture, fixtures, equipment, machines, apparatus, appliances, supplies, art work and personal property of every nature and description and all replacements thereof, but excluding cash and software (collectively, the “Personal Property”), (v) all of Sellers’ right, title and interest in and to the leases, licenses and occupancy agreements in effect with respect to the Property and listed on Exhibit B attached hereto and all additional leases, licenses or occupancy agreements entered into after the Effective Date and prior to the Closing in accordance with Article 12 of this Contract, in each case to the extent in effect on the Closing Date, including all guaranties and security deposits (whether in the form of cash, letters of credit or otherwise) pertaining thereto, (vi) to the extent assignable, all of Sellers’ right, title and interest, if any, in and to any intangible and other property owned by Sellers and used in the ownership or operation of the Real Property including, without limitation, all Operating Contracts (defined below) to be assigned to Buyer in accordance with the terms and provisions of this Contract, plans and specifications, surveys, permits, licenses, approvals, guaranties, warranties, photographs of the Property (to the extent in a format that can be transferred), marketing and leasing materials (including property photographs and leasing information relating to the Property contained on the Maguire Properties website), and, to the extent assignable, the right to use of the name “Main Plaza” and other rights -1- relating to the ownership, use or operation of the Real Property (excluding attorney and accountant work product) (collectively, the “Intangibles”), and (vii) all of Sellers’ right, title and interest in and to that certain loan (the “Loan”) in the original principal amount of One Hundred Sixty Million Six Hundred Seventy-Eight Thousand Three Hundred Eighty-Eight Dollars ($160,678,388.00), made to Sellers by Column Financial, Inc., as lender (the current lender under the Loan, its successor or assign, is herein referred to as “Lender”) pursuant to that certain Loan Agreement dated as of April 24, 2007, as amended by that certain First Amendment to Loan Agreement dated as of May 7, 2007 (collectively, the “Loan Agreement”), which Loan is secured by (a) that certain Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated April 24, 2007 and recorded on April 26, 2007, as Instrument No. 2007-000270810 encumbering that portion of the Property described above that is owned by the 1920 Main Seller, and (b) that certain Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated April 24, 2007 and recorded on April 26, 2007, as Instrument No. 2007-000271206 encumbering that portion of the Property described above that is owned by the 2010 Main Seller (collectively, the “Mortgage”).All items referred to in clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) are herein sometimes collectively referred to as the “Property”.None of the Purchase Price (as hereinafter defined) is being paid on account of or allocated to the Personal Property, except that an amount of the Purchase Price equal to the Rollover Reserve Amount constitutes consideration for transfer to Buyer of the benefit of the Rollover Reserve Fund. 2.Sale Subject to Leases.Subject to the provisions of Article 4 hereof, the Property will be conveyed subject to those leases and licenses together with any amendments, renewals, modifications, and extensions thereto and guarantees thereof described in Exhibit B attached hereto and incorporated herein by reference, or as hereafter entered into by Sellers pursuant to the provisions of Article 12 hereof (collectively, the “Leases”) that are in effect as of the Closing. 3.Purchase Price and Earnest Money.The total purchase price (the “Purchase Price”) for the Property is Two Hundred Twelve Million Dollars ($212,000,000.00).The Purchase Price shall be paid as follows: (a)As security for Buyer’s performance hereunder, within one (1) business day of the execution of this Contract by both Buyer and Sellers, Buyer shall deposit Ten Million Dollars ($10,000,000) (the “Deposit”) in Escrow with the Title Company (as those terms are hereinafter defined).The Title Company shall hold the Deposit in an interest-bearing account satisfying the liquidity requirements of this Contract (the Deposit and all interest earned on said Deposit are collectively referred to herein as the “Earnest Money”).At Closing (as hereinafter defined), the Earnest Money shall be applied toward the Purchase Price and paid through Escrow to Sellers.The Earnest Money is nonrefundable to the Buyer except as expressly provided in this Contract. (b)A portion of the Purchase Price, in the amount of the outstanding principal balance of the Loan as of the Closing, shall be satisfied by Buyer’s assumption of the Loan at the Closing (the “Loan Assumption”).The amount of the outstanding principal balance of the Loan as of the Effective Date is One Hundred Sixty Million Six Hundred Seventy-Eight Thousand Three Hundred Eighty-Eight Dollars ($160,678,388.00).Sellers shall be responsible for any loan assumption fee in connection with the Loan Assumption, provided that Buyer shall not be entitled to bind Sellers to any loan assumption fee without Sellers’ prior written consent, which -2- consent may be withheld in Sellers’ sole and absolute discretion.Sellers and Buyer shall each be responsible for fifty percent (50%) of any other transfer or other fees, costs and expenses payable to Lender, rating agencies or other third parties required by Lender in connection with the Loan Assumption, including without limitation, all lender, servicer or rating agency legal fees, lender title costs, and servicer fees or costs.Sellers and Buyer shall each be responsible for their own legal fees, costs and expenses in connection with the Loan Assumption. (c)The balance of the Purchase Price, after adjustment for prorations, credits and cost allocations provided for in this Contract, shall be paid at the Closing by the Buyer in lawful currency of the United States of America by deposit with the Title Company of immediately available funds for wire transfer upon Closing to an account designated by the Title Company. 4.Form of Conveyance. (a)The Real Property shall be conveyed by grant deeds (the “Deeds”) in substantially the form attached hereto as Exhibit C to be executed and delivered by Sellers to Buyer at Closing.The Deeds shall convey fee title to the Real Property, free from all liens, encumbrances and encroachments from or on the Real Property except (i) the Permitted Title
